414 F.2d 279
Theodore James WEINREICH, Appellant,v.UNITED STATES of America, Appellee.
No. 23316.
United States Court of Appeals Ninth Circuit.
July 18, 1969.

Theodore James Weinreich, pro se.  Eugene G. Cushing, U.S. Atty., Charles W. Billinghurst, Asst. U.S. Atty., Tacoma, Wash., for appellee.
Before BARNES, HAMLIN and MERRILL, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a motion made under 28 U.S.C. 2255.


2
Petitioner was convicted of bank robbery (18 U.S.C. 2113).  He appealed and his conviction was affirmed.  Dearinger v. United States, 344 F.2d 309 (9th Cir. 1955).


3
Thereafter, the trial court conducted a full evidentiary hearing on petitioner's motion for new trial on newly discovered evidence.  This was denied.


4
This petition alleged that he was held in 'solitary confinement' prior to his trial, and was denied a motion for a continuance ten days before his trial.  Neither of such grounds was urged on appeal.  He also charged that he was inadequately represented by counsel at his trial, an issue raised on his appeal (but not at his trial) and decided adversely to him on appeal.  344 F.2d 309 at 313.


5
The two grounds urged here for the first time are stated in general conclusionary terms.  Petitioner fails to specify facts concerning the mode of his custody, or how it affected his relations with his counsel or how he or his counsel were affected in presenting his defense. His complaint as to a continuance was not properly raised at his trial, nor at all on his appeal, and he has waived it.


6
Thus the appellant has presented no factual matters that require a hearing; hence no hearing was required.  The district court carefully examined the transcript of petitioner's trial proceedings, and found no error.


7
We affirm the district court's conclusion.